Execution




EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between
Berry Petroleum Company, LLC, a Delaware limited liability company (the
“Company”), and Megan Silva (“Executive”), effective as of this 4th day of
February, 2020 (the “Effective Date”). Berry Petroleum Corporation, a Delaware
corporation and a 100% parent of the Company (“Berry Petroleum”), is joining in
this Agreement for the limited purpose of reflecting its agreement to the
matters set forth herein as to it, but such joinder is not intended to make
Berry Petroleum the employer of Executive for any purpose. Certain capitalized
terms used in this Agreement are defined in Section 5.
In consideration of the promises and mutual covenants set forth herein and for
other good and valuable consideration, the parties hereto agree as follows:
1.Position and Duties.
1.1    Employment; Title; Reporting. Beginning on the Effective Date, the
Company agrees to employ Executive and Executive agrees to be so employed by the
Company, upon the terms and subject to the conditions provided under this
Agreement. During the Term (as defined in Section 2), Executive will serve each
of the Company and Berry Petroleum as the Executive Vice President of Corporate
Affairs. Executive will report directly to the Company’s Chief Executive Officer
(“CEO”).
1.2    Duties. Executive will perform such duties and have such responsibilities
as are typically associated with the position of Executive Vice President of
Corporate Affairs, including such duties and responsibilities as are prescribed
by the CEO consistent with such position. Executive will devote substantially
all of her full working time and attention to the business and affairs of the
Company, will use her best efforts to promote the Company’s interests, and will
perform her duties and responsibilities faithfully, diligently and to the best
of her ability, consistent with sound business practices. Executive will comply
with the Company’s policies, codes and procedures, as they may be in effect from
time to time.
1.3    Place of Employment. Executive shall perform her duties under this
Agreement from the Company’s offices in Bakersfield, California. Executive
acknowledges and agrees that the performance of her duties hereunder will likely
require substantial business travel.
2.    Term of Employment.
The term of Executive’s employment hereunder (the “Term”) will begin on the
Effective Date and will end on the date of Executive’s termination of employment
from the Company (the “Termination Date”). Executive hereby acknowledges and
agrees that her employment with the Company is “at will” and that either the
Company or Executive can terminate the employment relationship at any time, with
or without notice, for any reason or for no reason, subject to Section 5.2. Upon
termination of Executive’s employment hereunder for any reason, Executive will
be deemed to have resigned from all positions that Executive holds as an officer
or director of Berry Petroleum, or any of their subsidiaries or affiliates.
3.    Compensation.
3.1    Base Salary. During the Term, Executive will be entitled to receive a
base salary (“Base Salary”) at an annual rate of $350,000, payable in accordance
with Company’s regular payroll practices.
3.2    Bonus Compensation. For each calendar year ending during the Term,
Executive will be eligible to earn an annual bonus (the “Annual Incentive
Bonus”). The target Annual Incentive Bonus is





--------------------------------------------------------------------------------




equal to 75% of Base Salary (the “Target Bonus Amount”) and the maximum Annual
Incentive Bonus is equal to 200% of the Target Bonus Amount. The Target Bonus
Amount will be reviewed annually by the Board of Directors of Berry Petroleum
(including any committee thereof, the “Board”) and may be adjusted upward in the
discretion of the Board or a committee thereof, but not downward. The actual
amount of the Annual Incentive Bonus with respect to any calendar year will be
determined by the Board or a committee thereof in its discretion based on
Executive’s and the Company’s fulfillment of performance goals established by
the Board or a committee thereof with respect to the applicable calendar year.
The performance goals applicable to Executive’s Annual Incentive Bonus for each
calendar year during the Term will be established no later than March 31 of such
calendar year. The Annual Incentive Bonus for any calendar year will (if and to
the extent earned) be paid no later than the March 15th following the completion
of such calendar year. Except as provided in Section 5.2, Executive must remain
continuously employed with the Company through the payment date of the Annual
Incentive Bonus in order to receive such Annual Incentive Bonus.
3.3    Long‑Term Incentive Awards. Executive will be eligible to receive annual
equity awards (“Annual Equity Awards”) under the Second Amended and Restated
Berry Petroleum Corporation 2017 Omnibus Incentive Plan (as amended, restated or
otherwise modified from time to time), as determined in the sole discretion of
the Board (or a committee thereof). The actual grant date target value of any
such Annual Equity Awards will be determined in the discretion of the Board (or
a committee thereof) after taking into account the Company’s and Executive’s
performance and other relevant factors, but it is currently contemplated that
such Annual Equity Awards will have an aggregate targeted grant date fair value
equal to the Executive’s Base Salary for the calendar year of grant, and that
the terms and conditions of the Annual Equity Awards (including, without
limitation, the form of award(s), vesting schedule, performance objectives, and
restrictive provisions) will be similar to the terms and conditions applicable
to the annual equity awards made to the Company’s other similarly situated
employees.    
4.    Expenses and Other Benefits.
4.1    Reimbursement of Expenses. Executive will be entitled to receive prompt
reimbursement for all reasonable expenses, including all reasonable travel
expenses, incurred by her during the Term (in accordance with the policies and
practices as may be established by the Company from time to time) in performing
services under this Agreement, provided that Executive properly accounts for
such expenses in accordance with the Company’s policies and procedures, as in
effect from time to time.
4.2    Vacation. Executive will be entitled to paid vacation time each year
during the Term that will accrue in accordance with the Company’s policies and
procedures, as in effect from time to time.
4.3    Other Benefits. During the Term, Executive will be entitled to
participate in and to receive benefits as an employee under all of the Company’s
employee benefit plans, programs and arrangements generally available to the
Company’s similarly situated employees. Executive’s participation will be
subject to the eligibility criteria and other terms and conditions of such
plans, programs and arrangements, as they may be amended, terminated, approved
or adopted by the Company from time to time.
5.    Compensation Upon Termination.
5.1    Termination Generally. If Executive’s employment hereunder terminates for
any reason other than as described in Section 5.2 below, then all compensation
and all benefits to Executive hereunder will terminate contemporaneously with
such termination of employment, except that Executive will be entitled to
(a) payment of all accrued and unpaid Base Salary to the Termination Date,
(a) reimbursement for all incurred but unreimbursed expenses for which Executive
is entitled to reimbursement in accordance


2

--------------------------------------------------------------------------------




with Section 4.1, (a) benefits to which Executive is entitled under the terms of
any applicable benefit plan or program of the Company or an affiliate (such
amounts set forth in (a), (a), and (c) are collectively referred to herein as
the “Accrued Rights”).
5.2    Termination by the Company without Cause or by Executive for Good Reason.
If the Company terminates Executive’s employment without Cause or Executive
terminates her employment for Good Reason, then all compensation and all
benefits to Executive hereunder will terminate contemporaneously with such
termination of employment, except that Executive will be entitled to receive the
Accrued Rights, which will be paid or provided (as applicable) to Executive at
such time(s) as provided in Section 5.1, and, subject to Section 5.2(e), the
severance benefits (the “Severance Benefits”) set forth in clauses (a) through
(d) below.
(a)    Unpaid Prior Year Annual Incentive Bonus. The Company will pay Executive
any unpaid Annual Incentive Bonus for the calendar year ending prior to the
Termination Date, which amount will be payable (assuming the applicable
performance goals were achieved) in a lump sum on or before the date such annual
bonuses are paid to executives who have continued employment with the Company
(but in no event earlier than sixty (60) days following the Date of Termination
or, if earlier, March 15th of the calendar year following the calendar year
ending prior to the Termination Date).
(b)    Prorated Current Year Annual Incentive Bonus. The Company will pay
Executive a bonus for the calendar year in which the Termination Date occurs in
an amount measured by reference to the Annual Incentive Bonus for such year as
determined by the Company in accordance with the criteria established pursuant
to Section 3.2 and based on the Company’s actual performance for such year, and
prorated through and including the Termination Date (based on the ratio of the
number of days Executive was employed by the Company during such year to the
number of days in such year), payable in a lump sum on or before the date such
annual bonuses are paid to executives who have continued employment with the
Company (but in no event earlier than sixty (60) days following the Termination
Date or, if earlier, March 15th of the year following the calendar year ending
prior to the Termination Date).
(c)    Salary Continuation Payments. Executive will be entitled to receive an
amount equal to one (1) times (or in the event that Executive’s Termination Date
occurs during the period that begins immediately prior to a sale of Berry
Petroleum (as determined in the sole discretion of the Board) and ends on the
twelve (12)-month anniversary of such sale of Berry Petroleum (a “Qualifying
Termination”), one and one‑half (1.5) times) the sum of (i) Executive’s Base
Salary for the year in which the Termination Date occurs and (ii) Executive’s
Target Bonus Amount for the year in which such termination occurs. Such amount
shall be paid by the Company to Executive in twelve (12) (or, in the case of a
Qualifying Termination, eighteen (18)) substantially equal monthly installments
beginning on or promptly following the sixtieth (60th) day following the
Termination Date (the “Payment Date”); provided, however, that to the extent, if
any, that the aggregate amount of the installments of the payment described in
this Section 5.2(c) that would otherwise be paid pursuant to the preceding
provisions of this Section 5.2(c) after March 15 of the calendar year following
the calendar year in which the Termination Date occurs (the “Applicable March
15”) exceeds the maximum exemption amount under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A), then such excess shall be paid to Executive in a lump
sum on the Applicable March 15 (or the first business day preceding the
Applicable March 15 if the Applicable March 15 is not a business day) and the
installments of the payment described in this Section 5.2(c) payable after the
Applicable March 15 shall be reduced by such excess (beginning with the
installment first payable after the Applicable March 15 and continuing with the
next succeeding installment until the aggregate reduction equals such excess).


3

--------------------------------------------------------------------------------




(d)    COBRA Reimbursement. If Executive timely and properly elects continuation
coverage under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”),
the Company shall reimburse Executive for the monthly COBRA premium paid by
Executive for herself and her dependents. Any such reimbursement for the period
prior to the Payment Date shall be paid to Executive in a lump sum on the
Payment Date and any reimbursement for any month (or portion thereof) on and
after the Payment Date shall be paid to Executive on the tenth (10th) day of the
month immediately following the month in which Executive timely remits the
premium payment and provides evidence of such payment to the Company. Executive
shall be eligible to receive such reimbursement until the earliest of: (i) the
twelve (12)-month (or, in the case of a Qualifying Termination, the eighteen
(18)-month) anniversary of the Termination Date; (ii) the date Executive is no
longer eligible to receive COBRA continuation coverage; and (iii) the date on
which Executive becomes eligible to receive substantially similar coverage from
another employer (which date shall be promptly reported to the Company by
Executive); provided, however, that the election of COBRA continuation coverage
and the payment of any premiums due with respect to such COBRA continuation
coverage shall remain Executive’s sole responsibility, and the Company shall not
assume any obligation for payment of any such premiums. Notwithstanding the
foregoing, if the provision of the benefits described in this paragraph cannot
be provided in the manner described above without penalty, tax or other adverse
impact on the Company or any other member of the Company Group, then the Company
and Executive agree to reform this Section 5.2(d) in a manner as is necessary to
avoid such adverse impact on the Company or any other member of the Company
Group.
(e)    Release Requirement; Continuing Obligations. Any obligation of the
Company to pay any amount set forth in Section 5.2(a), (b), (b)(c), or (c)(d) is
conditioned upon Executive: (i) timely signing and returning to the Company (and
not revoking within any time provided by the Company to do so), in the time
provided by the Company to do so, a release of claims in favor of the Company,
its affiliates and their respective officers and directors in a form
substantially similar to that attached as Exhibit A to this Agreement (the
“Release”), and (ii) Executive’s continued compliance with the terms of this
Agreement that survive termination of Executive’s employment, including, without
limitation, the continuing terms of Section 6. If, following a termination of
employment that gives Executive a right to Severance Benefits under Section 5.2,
Executive violates in any material respect any of the covenants in Section 6 or
otherwise violates terms of the Release, Executive will have no further right or
claim to any payments or other benefits to which Executive may otherwise be
entitled under Section 5.2 from and after the date on which Executive engages in
such activities and the Company will have no further obligations with respect to
such payments or benefits, and the covenants in Section 6 will nevertheless
continue in full force and effect.
For avoidance of doubt, the following termination events will not be deemed to
be a termination “without Cause”: (a) Executive’s death; (b) Executive’s
termination of employment on account of Executive’s Disability; (c) the transfer
of Executive’s employment to another member of the Company Group, provided such
member assumes and agrees to be bound by this Agreement; or (d) the transfer of
Executive’s employment to any successor or assign (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Company, provided such successor or assign assumes
and agrees to be bound by this Agreement.
5.3    Definitions. The following terms referred to in this Agreement will have
the following meanings:
(a)    “Cause” means Executive’s (i) conviction of, or plea of nolo contendere
to (A) any felony, (B) any crime or offense causing material harm to a member of
the Company Group (defined below), whether or not for personal gain, or (C) any
crime or offense involving acts of theft, fraud, embezzlement, moral turpitude
or similar conduct; (ii) repeated intoxication by alcohol or drugs during the
performance of


4

--------------------------------------------------------------------------------




her duties; (iii) willful and intentional misuse of any of the funds of any
member of the Company Group; (iv) embezzlement; (v) willful and material
misrepresentations or concealments on any written reports submitted to any
member of the Company Group; or (vi) any willful and material breach of a
material provision of the Company’s Code of Conduct or any other written policy
referenced therein.
(b)    “Disability” means Executive is unable to perform the essential functions
of the position, even with reasonable accommodation, for four (4) months in any
twelve (12)-month period and there is no vacant position to which Executive
could be transferred for which Executive is qualified.
(c)    “Good Reason” means the occurrence of any of the following without
Executive’s consent: (i) a material reduction in Executive’s Base Salary;
provided, however, that the Company may decrease Executive’s Base Salary at any
time and from time to time so long as such decreases do not exceed, in the
aggregate, more than ten percent (10%) of Executive’s Base Salary as in effect
on the Effective Date and such decreases are part of similar reductions
applicable to the Company’s similarly situated executives and any such decrease
shall not constitute Good Reason; (ii) a permanent relocation of Executive’s
principal place of employment that results in an increase of more than thirty
(30) miles in the distance between Executive’s principal residence at the time
of such relocation and Executive’s principal place of employment; (iii) any
material breach by the Company of any material provision of this Agreement; (iv)
the Company’s failure to obtain an agreement from any successor to the Company
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no succession had taken
place, except where such assumption occurs by operation of law; or (v) a
material diminution in the nature or scope of the Executive’s authority or
responsibilities from those applicable to Executive as of the Effective Date (or
as modified thereafter consistent with this Agreement). Executive cannot
terminate her employment for “Good Reason” unless she has provided written
notice to the Company of the existence of the circumstances providing grounds
for termination for Good Reason within ninety (90) days of the initial existence
of such grounds and the Company has had at least thirty (30) days from the date
on which such notice is provided to cure such circumstances. If Executive does
not deliver a notice of termination for “Good Reason” within thirty (30) days
after such cure period, then Executive will be deemed to have waived her right
to terminate for “Good Reason.”
5.4    Non‑Duplication of Severance Benefits. In no event will Executive be
entitled to any payments in the nature of severance or termination payments
except as specifically provided in this Section 5.
6.    Restrictive Covenants.
6.1    Confidential Information.
(a)    Confidentiality. Executive hereby acknowledges that in connection with
her employment by the Company she will be exposed to and may obtain certain
Confidential Information (as defined below) (including, without limitation,
procedures, memoranda, notes, records and customer and supplier lists whether
such information has been or is made, developed or compiled by Executive or
otherwise has been or is made available to her) regarding the business and
operations of the Company and its subsidiaries and affiliates (collectively, the
“Company Group”). Executive further acknowledges that such Confidential
Information is unique, valuable, considered trade secrets and deemed proprietary
by the Company Group. For purposes of this Agreement, “Confidential Information”
includes, without limitation, any information heretofore or hereafter acquired,
developed or used by any member of the Company Group relating to Business
Opportunities (defined below) or Intellectual Property (defined below) or other
geological, geophysical, economic, financial or management aspects of the
business, operations, properties or prospects of the members of the Company
Group, whether oral or in written form. Executive agrees that all Confidential


5

--------------------------------------------------------------------------------




Information is and will remain the property of the Company Group. Executive
further agrees, except for disclosures occurring in the good faith performance
of her duties for the Company Group, Executive will, for the duration of the
Term and thereafter hold in the strictest confidence all Confidential
Information, and will not, during the Term and thereafter, directly or
indirectly, duplicate, sell, use, lease, commercialize, disclose or otherwise
divulge to any person or entity any portion of the Confidential Information or
use any Confidential Information, directly or indirectly, for her own benefit or
profit or allow any person, entity or third party, other than the Company or
other member of the Company Group and authorized employees of the same, to use
or otherwise gain access to any Confidential Information. Executive will have no
obligation under this Agreement with respect to any information that becomes
generally available to the public, other than as a result of a disclosure by
Executive or her agent or other representative, or that becomes available to
Executive on a non‑confidential basis from a source other than a member of the
Company Group. Further, Executive will have no obligation under this Agreement
to keep confidential any of the Confidential Information to the extent that a
disclosure of it is required by law or is consented to by the Company; provided,
however, that if and when such a disclosure is required by law, Executive
promptly will provide the Company with notice of such requirement, so that the
Company may seek an appropriate protective order.
(b)    Government Agency Provisions. Executive understands that nothing
contained in this Agreement limits Executive’s ability to file a charge or
complaint with the Securities and Exchange Commission (“SEC”), or other
governmental agency. Executive further understands that this Agreement does not
limit Executive’s ability to communicate with the SEC or any other governmental
agency or otherwise participate in any investigation or proceeding that may be
conducted by the SEC or such other agency, including providing documents or
other information, without notice to the Company. This Agreement does not limit
Executive’s right to receive an award for information provided to the SEC or any
other governmental agency.
(c)    Trade Secrets. The parties specifically acknowledge that 18 U.S.C.
§ 1833(b) provides: “An individual will not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that (i) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and solely for the
purpose of reporting or investigating a suspected violation of law; or (i) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.” Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b). Accordingly,
notwithstanding anything to the contrary in the foregoing, the parties to this
Agreement have the right to disclose in confidence trade secrets to federal,
state, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law.
6.2    Return of Property. Executive agrees to deliver promptly to the Company,
upon termination of her employment hereunder, and at any other time when the
Company so requests, all documents in her possession relating to the business of
the Company Group, including without limitation: all geological and geophysical
reports and related data such as maps, charts, logs, seismographs, seismic
records and other reports and related data, calculations, summaries, memoranda
and opinions relating to the foregoing, production records, electric logs, core
data, pressure data, lease files, well files and records, land files, abstracts,
title opinions, title or curative matters, contract files, notes, records,
drawings, manuals, correspondence, financial and accounting information,
customer lists, statistical data and compilations, patents, copyrights,
trademarks, trade names, inventions, formulae, methods, processes, agreements,
contracts, manuals or any documents relating to the business of the Company
Group and all copies thereof and therefrom; provided, however, that Executive
will be permitted to retain copies of any documents or materials of a personal
nature or otherwise related to Executive’s rights under this Agreement, copies
of this Agreement and any attendant or ancillary documents specifically
including any documents referenced in


6

--------------------------------------------------------------------------------




this Agreement and copies of any documents related to Executive’s equity‑based
incentive awards and other compensation.
6.3    Non‑Solicitation. During the Term and for a period of eighteen (18)
months after the Termination Date, Executive agrees and covenants that she will
not, whether for her own account or for the account of any other person (other
than a member of the Company Group), intentionally (i) solicit, hire, recruit,
attempt to hire or recruit, or induce the termination of employment or service
of any employee or other service provider of the Company Group (including any
independent sales representatives), or (i) solicit, contact (including but not
limited to e‑mail, regular mail, express mail, telephone, fax, and instant
message), attempt to contact, or meet with the Company’s current, former or
prospective clients, vendors or customers for purposes of offering or accepting
goods or services competitive with those offered by the Company Group.
6.4    Assignment of Developments. Executive assigns and agrees to assign
without further compensation to the Company and its successors, assigns or
designees, all of Executive’s right, title and interest in and to all Business
Opportunities and Intellectual Property (as those terms are defined below), and
further acknowledges and agrees that all Business Opportunities and Intellectual
Property constitute the exclusive property of the Company.
For purposes of this Agreement, “Business Opportunities” means all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by Executive
during the Term, or originated by any third party and brought to the attention
of Executive during the Term, together with information relating thereto
(including, without limitation, geological and seismic data and interpretations
thereof, whether in the form of maps, charts, logs, seismographs, calculations,
summaries, memoranda, opinions or other written or charted means).
For purposes of this Agreement, “Intellectual Property” will mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of Executive prior to the date of this Agreement), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which Executive discovers, conceives, invents, creates or
develops, alone or with others, during the Term, if such discovery, conception,
invention, creation or development (a) occurs in the course of Executive’s
employment with the Company, or (a) occurs with the use of any of the time,
materials or facilities of the Company or its direct or indirect subsidiaries,
or (a) in the good faith judgment of the CEO, relates or pertains in any
material way to the purposes, activities or affairs of the Company Group.
6.5    Non‑Disparagement. Executive represents, covenants and agrees that she
will not at any time during the Term or after the Termination Date, through any
medium, either orally or in writing, including, but not limited to, electronic
mail, television or radio, computer networks or internet bulletin boards, blogs,
social media, such as Facebook, LinkedIn, or Twitter, or any other form of
communication, disparage, defame, impugn, damage or assail the reputation, or
cause or tend to cause the recipient of a communication to question the business
condition, integrity, competence, good character, professionalism, or business
practices of any member of the Company Group or any of their respective
stockholders, directors, officers, employees, as applicable, except as follows:
Executive’s counsel advises such statements or when such disclosure is required
by ethical duties, Company policy or procedures, law or order of court.


7

--------------------------------------------------------------------------------




6.6    Injunctive Relief. Executive acknowledges that a breach of any of the
covenants contained in this Section 6 may result in material, irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat of breach, the Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining Executive from engaging in activities prohibited by this Section 6
or such other relief as may be required to specifically enforce any of the
covenants in this Section 6.
6.7    Adjustment of Covenants. The parties consider the covenants and
restrictions contained in this Section 6 to be reasonable. However, if and when
any such covenant or restriction is found to be void or unenforceable and would
have been valid had some part of it been deleted or had its scope of application
been modified, such covenant or restriction will be deemed to have been applied
with such modification as would be necessary and consistent with the intent of
the parties to have made it valid, enforceable and effective.
6.8    Forfeiture Provision. If Executive engages in any activity that violates
any covenant or restriction contained in this Section 6, in addition to any
other remedy the Company may have at law or in equity, (i) Executive will be
entitled to no further payments or benefits from the Company under this
Agreement or otherwise, except for any payments or benefits required to be made
or provided under applicable law, and (i) all forms of long‑term incentive
compensation (whether cash or equity‑based) held by or credited to Executive
will terminate effective as of the date on which Executive engages in that
activity, unless terminated sooner by operation of another term or condition of
this Agreement or other applicable plans and agreements.
7.    Miscellaneous.
7.1    No Conflicting Agreements. Executive hereby represents and warrants that
the execution of this Agreement and the performance of her obligations hereunder
will not breach or be in conflict with any other agreement to which Executive is
a party or is bound, and that Executive is not now subject to any covenants
against competition or similar covenants or any other obligations to any person
or to any court order, judgment or decree that would affect the performance of
her obligations hereunder other than her obligation not to divulge, nor use
certain trade secrets or confidential information of her prior employer, its
subsidiaries and affiliates. Executive will not disclose to or use on behalf of
the Company any proprietary information of a third‑party without such party’s
consent.
7.2    Assignment; Successors; Binding Agreement. This Agreement is personal to
Executive and may not be assigned by Executive, whether by operation of law or
otherwise, without the prior written consent of the Company. The Company may
assign this Agreement to any member of the Company Group or to any successor or
assign (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Company.
This Agreement shall inure to the benefit of the Company and its permitted
successors and assigns.
7.3    Modification and Waiver. Except as otherwise provided below, no provision
of this Agreement may be modified, waived, or discharged unless such waiver,
modification or discharge is agreed to in writing by Executive and the Company.
No waiver by any party of any breach by any other party of, or of compliance
with, any term or condition of this Agreement to be performed by any other
party, at any time, will constitute a waiver of similar or dissimilar terms or
conditions at that time or at any prior or subsequent time.


8

--------------------------------------------------------------------------------




7.4    Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect. In entering into this
Agreement, Executive expressly acknowledges and agrees that Executive has
received all sums and compensation that Executive has been owed or ever could be
owed by the Company or any other member of the Company Group (including pursuant
to any prior employment agreement between Executive and any member of the
Company Group) for all services provided during periods prior to the date
Executive signs this Agreement.
7.5    Governing Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of Texas other than
the conflict of laws provision thereof.
7.6    Consent to Jurisdiction; Service of Process. In the event of any dispute,
controversy or claim between the Company and Executive arising out of or
relating to the interpretation, application or enforcement of the provisions of
this Agreement, the Company and Executive agree and consent to the personal
jurisdiction of the state and local courts of Dallas County, Texas and/or the
United States District Court for the Northern District of Texas for resolution
of the dispute, controversy or claim, and that those courts, and only those
courts, will have any jurisdiction to determine any dispute, controversy or
claim related to, arising under or in connection with this Agreement. The
Company and Executive also agree that those courts are convenient forums for the
parties to any such dispute, controversy or claim and for any potential
witnesses and that process issued out of any such court or in accordance with
the rules of practice of that court may be served by mail or other forms of
substituted service to the Company at the address of their principal Executive
offices and to Executive at her last known address as reflected in the Company’s
records as updated by Executive from time to time by notice under Section 7.10.
7.7    Waiver of Jury Trial. EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY
JURY AND AGREES TO A BENCH TRIAL, IN ANY DISPUTE IN CONNECTION WITH OR RELATING
TO THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY MATTERS DESCRIBED OR
CONTEMPLATED HEREIN OR THEREIN AND SHALL TAKE ANY AND ALL ACTION NECESSARY OR
APPROPRIATE TO EFFECT SUCH WAIVER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS WRITTEN CONSENT TO A TRIAL BY THE COURT.
7.8    Withholding of Taxes. The Company will withhold from any amounts payable
under the Agreement all federal, state, local or other taxes as are legally
required to be withheld.
7.9    Survival. Provisions of this Agreement will survive any termination of
Executive’s employment if so provided or if necessary or desirable to fully
accomplish the purposes of the other surviving provisions, including without
limitation Sections 5, 6 and 7.
7.10    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):
To the Company:


9

--------------------------------------------------------------------------------




Berry Petroleum Company, LLC
Attn: Chief Executive Officer
5201 Truxtun Avenue
Bakersfield, CA 93309‑0640
To Executive:
At the address reflected in the Company’s written records.
7.11    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.
7.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.
7.13    Headings. The headings used in this Agreement are for convenience only,
do not constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.
7.14    Construction. As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein will have the meanings set forth herein
for all purposes; (a) references to “Section” are to a section hereof;
(a) “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (a)  “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form;
(a) “hereof,” “herein,” “hereunder” and comparable terms refer to the entirety
of this Agreement and not to any particular section or other subdivision hereof
or attachment hereto; (a) references to any gender include references to all
genders; and (a) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).
7.15    Capacity; No Conflicts. Executive represents and warrants to the Company
that: (a) she has full power, authority and capacity to execute and deliver this
Agreement, and to perform her obligations hereunder, (a) such execution,
delivery and performance will not (and with the giving of notice or lapse of
time, or both, would not) result in the breach of any agreement or other
obligation to which she is a party or is otherwise bound, and (a) this Agreement
is her valid and binding obligation, enforceable in accordance with its terms.
7.16    Sections 280G and 409A of the Code. Notwithstanding anything in this
Agreement to the contrary:
(a)    If any of the payments or benefits received or to be received by
Executive (including, without limitation, any payment or benefits received in
connection with a sale of Berry Petroleum or Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 7.16, be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then prior to making the 280G Payments, a calculation will be made
comparing (1) the Net Benefit (as defined below) to Executive of the 280G
Payments after payment of the Excise Tax to (1) the Net Benefit


10

--------------------------------------------------------------------------------




to Executive if the 280G Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (i) above
is less than the amount under (ii) above will the 280G Payments be reduced to
the minimum extent necessary to ensure that no portion of the 280G Payments is
subject to the Excise Tax. “Net Benefit” will mean the present value of the 280G
Payments net of all federal, state, local, foreign income, employment, and
excise taxes. Any reduction made pursuant to this Section 7.16 will be made in a
manner determined by the Company that is consistent with the requirements of
Section 409A of the Code and that maximizes Executive’s economic position and
after-tax income; for the avoidance of doubt, Executive will not have any
discretion in determining the manner in which the payments and benefits are
reduced.
(b)    If any benefits payable or otherwise provided under this Agreement would
be deemed to constitute non-qualified deferred compensation subject to
Section 409A of the Code, the Company will have the discretion to adjust the
terms of such payment or benefit (but not the amount or value thereof) as
reasonably necessary to comply with the requirements of Section 409A of the Code
to avoid the imposition of any excise tax or other penalty with respect to such
payment or benefit under Section 409A of the Code.
(c)    Any expense reimbursement payable to Executive under the terms of this
Agreement will be paid on or before March 15 of the calendar year following the
calendar year in which such reimbursable expense was incurred. The amount of
such reimbursements that the Company is obligated to pay in any given calendar
year will not affect the amount the Company is obligated to pay in any other
calendar year. In addition, Executive may not liquidate or exchange the right to
reimbursement of such expenses for any other benefits.
(d)    Notwithstanding anything in this Agreement to the contrary, in the event
that Executive is a “specified employee” (as determined under Section 409A of
the Code) at the time of the separation from service triggering the payment or
provision of benefits, any payment or benefit under this Agreement which is
determined to provide for a deferral of compensation pursuant to Section 409A of
the Code will not commence being paid or made available to Executive until after
six months from the Termination Date that constitutes a separation from service
within the meaning of Section 409A of the Code.
[Signature page follows]




11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
BERRY PETROLEUM COMPANY, LLC
/s/ Arthur T. Smith
By:        
Name: Arthur T. Smith
Title: Chief Executive Officer




EXECUTIVE
/s/ Megan Silva    
Megan Silva


For the limited purposes set forth herein:

BERRY PETROLEUM CORPORATION




/s/ Arthur T. Smith
By:     
Name: Arthur T. Smith
Title: President and Chief Executive Officer


[Signature Page to Executive Employment Agreement]



--------------------------------------------------------------------------------


Exhibit A


Form of Release and Waiver of Claims Agreement
This Release and Waiver of Claims Agreement (“Release”) is entered into by and
between Berry Petroleum Company, LLC, a Delaware limited liability company
(the ”Employer”), on behalf of itself, its subsidiaries and other corporate
affiliates and each of their respective executives, officers, directors, owners,
shareholders and agents (collectively referred to herein as the “Employer
Group”), and Megan Silva (“Executive”) (the Employer and the Executive are
collectively referred to herein as the “Parties”) as of [__________] (the
“Execution Date”).
1.
Release.



(a)    General Release and Waiver of Claims. In exchange for the consideration
provided in this Release, the Executive and her heirs, executors,
representatives, agents, insurers, administrators, successors and assigns
(collectively the “Releasors”) irrevocably and unconditionally fully and forever
waive, release and discharge the Employer Group, including each member of the
Employer Group’s parents, subsidiaries, affiliates, predecessors, successors and
assigns, and all of their respective officers, directors, employees,
shareholders, and partners, in their corporate and individual capacities
(collectively, the “Releasees”) from any and all claims, demands, actions,
causes of actions, obligations, judgments, rights, fees, damages, debts,
obligations, liabilities and expenses (inclusive of attorneys’ fees) of any kind
whatsoever (collectively, “Claims”), whether known or unknown, from the
beginning of time to the date of the Executive’s execution of this Release,
including, without limitation, any Claims under any federal, state, local or
foreign law, that Releasors may have, have ever had or may in the future have
arising out of, or in any way related to the Executive’s hire, benefits,
employment, termination or separation from employment with the Employer Group
and any actual or alleged act, omission, transaction, practice, conduct,
occurrence or other matter, including, but not limited to (i) any and all claims
under Title VII of the Civil Rights Act, as amended, the Americans with
Disabilities Act, as amended, the Family and Medical Leave Act, as amended, the
Fair Labor Standards Act, the Equal Pay Act, as amended, the Executive
Retirement Income Security Act, as amended (with respect to unvested benefits),
the Civil Rights Act of 1991, as amended, Section 1981 of U.S.C. Title 42, the
Sarbanes-Oxley Act of 2002, as amended, the Worker Adjustment and Retraining
Notification Act, as amended, the National Labor Relations Act, as amended, the
Age Discrimination in Employment Act, as amended, the Genetic Information
Nondiscrimination Act of 2008, the California Fair Employment and Housing Act,
as amended, and/or any other Federal, state, local or foreign law (statutory,
regulatory or otherwise) that may be legally waived and released; and (ii) any
tort, contract and/or quasi-contract law, including but not limited to claims of
wrongful discharge, defamation, emotional distress, tortious interference with
contract, invasion of privacy, nonphysical injury, personal injury or sickness
or any other harm. However, this general release of claims excludes, and the
Executive does not waive, release or discharge (i) any right to file an
administrative charge or complaint with the Equal Employment Opportunity
Commission or other administrative agency; (ii) claims under state workers’
compensation or unemployment laws; (iii) indemnification rights the Executive
has against the Employer, (iv) claims under the Amended and Restated Employment
Agreement between the Executive and the Employer dated August 22, 2018, and/or
(v) any other claims that cannot be waived by law. Further, nothing in this
Release prevents Executive from making any report to or communication with any
governmental or regulatory agency, entity, or official(s) (collectively,
“Governmental Authorities”) that is protected by any applicable law (including
any applicable whistleblower law) or participating in any investigation or
proceeding conducted by any Governmental Authority. This Release does not limit
Executive’s right to receive an award from a Governmental Authority for
information provided to any Governmental Authority.


(b)    Waiver of California Civil Code Section 1542. Employee understands that
he/she may later discover Claims or facts that may be different than, or in
addition to, those which Employee now knows or


A-1





--------------------------------------------------------------------------------




believes to exist with regards to the subject matter of this Release, and which,
if known at the time of signing this release, may have materially affected this
Release or Employee’s decision to enter into it. Nevertheless, the Releasors
hereby waive any right or Claim that might arise as a result of such different
or additional Claims or facts. The Releasors have been made aware of, and
understand, the provisions of California Civil Code Section 1542 and hereby
expressly waive any and all rights, benefits and protections of the statute,
which provides:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
(c)    Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive in this Release, the Releasors hereby
irrevocably and unconditionally fully and forever waive, release and discharge
the Releasees from any and all Claims, whether known or unknown, from the
beginning of time to the date of the Executive’s execution of this Release
arising under the Age Discrimination in Employment Act (“ADEA”), as amended, and
its implementing regulations. By signing this Release, the Executive hereby
acknowledges and confirms that: (i) the Executive has read this Release in its
entirety and understands all of its terms; (ii) the Executive has been advised
of and has availed herself of her right to consult with her attorney prior to
executing this Release; (iii) the Executive knowingly, freely and voluntarily
assents to all of the terms and conditions set out in this Release including,
without limitation, the waiver, release and covenants contained herein; (iv) the
Executive is executing this Release, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which she is otherwise entitled; (v) the Executive was given at least
[twenty-one (21)/forty-five (45)] days to consider the terms of this Release and
consult with an attorney of her choice, although she may sign it sooner if
desired; (vi) the Executive understands that she has seven (7) days from the
date she signs this Release to revoke the release in this paragraph by
delivering notice of revocation to the Employer’s General Counsel by
e-mail/fax/overnight delivery before the end of such seven-day period; and (vii)
the Executive understands that the release contained in this paragraph does not
apply to rights and claims that may arise after the date on which the Executive
signs this Release.


2.Knowing and Voluntary Acknowledgement. The Executive specifically agrees and
acknowledges that: (i) the Executive has read this Release in its entirety and
understands all of its terms; (ii) the Executive has been advised of and has
availed herself of her right to consult with her attorney prior to executing
this Release; (iii) the Executive knowingly, freely and voluntarily assents to
all of its terms and conditions including, without limitation, the waiver,
release and covenants contained herein; (iv) the Executive is executing this
Release, including the waiver and release, in exchange for good and valuable
consideration in addition to anything of value to which she is otherwise
entitled; (v) the Executive is not waiving or releasing rights or claims that
may arise after her execution of this Release; and (vi) the Executive
understands that the waiver and release in this Release is being requested in
connection with the cessation of her employment with the Employer Group.


The Executive further acknowledges that she has had [twenty-one (21)/forty-five
(45)] days to consider the terms of this Release and consult with an attorney of
her choice, although she may sign it sooner if desired. Further, the Executive
acknowledges that she shall have an additional seven (7) days from the date on
which she signs this Release to revoke consent to her release of claims under
the ADEA by delivering notice of revocation to the Employer’s General Counsel by
e-mail/fax/overnight delivery before the end of


A-2





--------------------------------------------------------------------------------




such seven-day period. In the event of such revocation by the Executive, the
Employer hall have the option of treating this Release as null and void in its
entirety.
This Release shall not become effective, until the eighth (8th) day after/day
the Executive and the Employer execute this Release. Such date shall be the
Effective Date of this Release. No payments due to the Executive hereunder shall
be made or begin before the Effective Date.
3.
Miscellaneous.



(a)    Assignment. Employer may assign this Release to any subsidiary or
corporate affiliate in the Employer Group or otherwise, or to any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Employer. This Release shall inure to the benefit of the Employer and permitted
successors and assigns.


(b)    Governing Law: Jurisdiction and Venue. This Release, for all purposes,
shall be construed in accordance with the laws of Texas without regard to
conflicts-of-law principles. Any action or proceeding by either of the Parties
to enforce this Release shall be brought only in any state or federal court
located in the State of Texas, County of Dallas. The Parties hereby irrevocably
submit to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.


(c)    Modification and Waiver. No provision of this Release may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the Employer’s Chief Executive Officer. No waiver
by either of the Parties of any breach by the other party hereto of any
condition or provision of this Release to be performed by the other party hereto
shall be deemed a waiver of any similar or dissimilar provision or condition at
the same or any prior or subsequent time, nor shall the failure of or delay by
either of the Parties in exercising any right, power or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power or privilege.


(d)    Severability.


(i)    Should any provision of this Release be held by a court of competent
jurisdiction to be enforceable only if modified, or if any portion of this
Release shall be held as unenforceable and thus stricken, such holding shall not
affect the validity of the remainder of this Release, the balance of which shall
continue to be binding upon the Parties with any such modification to become a
part hereof and treated as though originally set forth in this Release.


(ii)    The Parties further agree that any such court is expressly authorized to
modify any such unenforceable provision of this Release in lieu of severing such
unenforceable provision from this Release in its entirety, whether by rewriting
the offending provision, deleting any or all of the offending provision, adding
additional language to this Release or by making such other modifications as it
deems warranted to carry out the intent and agreement of the Parties as embodied
herein to the maximum extent permitted by law.


(iii)    The Parties expressly agree that this Release as so modified by the
court shall be binding upon and enforceable against each of them. In any event,
should one or more of the provisions of this Release be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions


A-3





--------------------------------------------------------------------------------




are not modified as provided above, this Release shall be construed as if such
invalid, illegal or unenforceable provisions had not been set forth herein.


(e)    Captions. Captions and headings of the sections and paragraphs of this
Release are intended solely for convenience and no provision of this Release is
to be construed by reference to the caption or heading of any section or
paragraph.


(f)    Counterparts. This Release may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.


(g)    Nonadmission. Nothing in this Release shall be construed as an admission
of wrongdoing or liability on the part of the Employer or any member of the
Employer Group.


(h)    Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT SHE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
RELEASE. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT SHE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HER CHOICE BEFORE SIGNING THIS
RELEASE. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT HER SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE BERRY PETROLEUM COMPANY, LLC FROM ANY AND ALL CLAIMS.


{Signature page follows}




A-4





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Release as of the Execution
Date above.
 
BERRY PETROLEUM COMPANY, LLC








 
By:___________________________________
Name: [NAME OF AUTHORIZED OFFICER]
Title: [TITLE OF AUTHORIZED OFFICER]



MEGAN SILVA








 
Signature:____________________________
Print Name: __________________________
 
 
 







[Signature Page to Form of Release Agreement]

